Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 13-32 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claim 13) “a communication device configured to transmit information detected by the sensor, wherein the insulating sheet is removed from between the battery and the contact pad when the cap and the distal portion are moved relative to each other or when the medicament delivery device is removed from a transportation box”, (with respect to Claim 22) “an injector spring, where the injector spring has a non-deployed state having a first electromagnetic field and a deployed state having a second electromagnetic field; a sensor configured to detect the first or second electromagnetic fields of the injector spring; and a communication device configured to transmit information detected by the sensor, wherein the detection by the sensor occurs when the cap and the distal portion are moved relative to each other or when the medicament delivery device is removed from a transportation box”, (with respect to Claim 30) “the medicament delivery device has a protective cap attached to a distal portion of the medicament delivery device, the method comprising: (a) moving the protective cap relative to the distal portion of the medicament delivery device, thereby 
Medicament injection mock up demo device is well known in the art. For instance, LaCourse et al. (201/0330571) in view of Laurusonis (2013/0236872) teaches medicament injection mock up demo device. 
However, LaCourse in view of Laurusonis is silent on “a communication device configured to transmit information detected by the sensor, wherein the insulating sheet is removed from between the battery and the contact pad when the cap and the distal portion are moved relative to each other or when the medicament delivery device is removed from a transportation box”, “an injector spring, where the injector spring has a non-deployed state having a first electromagnetic field and a deployed state having a second electromagnetic field; a sensor configured to detect the first or second electromagnetic fields of the injector spring; and a communication device configured to transmit information detected by the sensor, wherein the detection by the sensor occurs when the cap and the distal portion are moved relative to each other or when the medicament delivery device is removed from a transportation box”, or “the medicament delivery device has a protective cap attached to a distal portion of the medicament delivery device, the method comprising: (a) moving the protective cap relative to the distal portion of the medicament delivery device, thereby causing removal of an 
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON T YEN/Primary Examiner, Art Unit 3715